Citation Nr: 1638222	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2012 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The case was previously before the Board in August 2015, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary contention is that he developed PTSD as the result of sexual assault over a period of several days and by several men.  The Veteran testified that he was rescued by the San Diego police following his assault and rape, which he dates to the spring of 1970. 

The Board remanded the case for an attempt to obtain verification of this rescue from the San Diego police.  The record indicates that the RO called the San Diego Police Department on three occasions, but was unable to contact anyone.  Verification of the Veteran's non-combat stressor is critical to his claim for service connection for PTSD; three unanswered calls to the San Diego Police Department do not to meet the duty to assist.  Accordingly remand is necessary.  

The Board also notes that in the previous remand the RO was instructed to make efforts to confirm the death of a drill instructor due to a grenade during the Veteran's basic training between May and August 1969.  No action on this matter was taken subsequent to the Board's remand.  

The Veteran's claim for TDIU will be affected by the outcome of his claim for service connection for a psychiatric disability.  Issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).  Consideration of the claim for TDIU deferred until the claim for service connection for PTSD is adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the San Diego, California, Police Department and request any records from the spring of 1970 regarding the Veteran.  If necessary, ask the Veteran for any additional information that is needed or refer the February 2014 hearing.  Specifically, document that the police department is actually contacted, and document any reply, even if negative.  Contact by letter, may be required.  

2.  The RO should make appropriate efforts to corroborate the Veteran's claimed stressor involving the death of a drill instructor between May and August 1969.  

3.  Inform the Veteran of any unsuccessful attempts to obtain records, the efforts made to obtain the records, and what further actions VA will take.  He should also be notified that he may obtain and submit these records on his own, and that ultimately it is his responsibility to see that these private records are received by VA.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

